[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                               September 21, 2007
                               No. 06-16568                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                             BIA No. A97-932-427

SAMUEL SAINT CYR,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (September 21, 2007)

Before TJOFLAT, BARKETT, and HULL, Circuit Judges.

PER CURIAM:

     Samuel Saint Cyr, a native and citizen of Haiti, through counsel, seeks
review of the Board of Immigration Appeals’ (BIA) decision affirming the

Immigration Judge’s (IJ) order finding him removable, denying his application for

asylum, withholding of removal, and relief under the United Nations Convention

Against Torture (CAT), and ordering him removed to Haiti.

      On appeal, Saint Cyr argues that the IJ erred in not finding him credible

because his testimony was consistent with current country conditions in Haiti, and

any ambiguities between his testimony and application were clarified by later

testimony. In response, the government argues that Saint Cyr did not raise these

issues pertaining to credibility, relocation, or changed country conditions in his

appeal to the BIA.

      We agree with the government that we lack jurisdiction to review Saint

Cyr’s claims, as he did not raise the claims made here before the BIA. See Amaya-

Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (holding that

we lacked jurisdiction to consider a claim where it was not raised before the BIA,

despite the BIA having addressed the claim sua sponte).

      PETITION DENIED.




                                           2